

Exhibit 10.2
 
INCENTIVE STOCK OPTION AGREEMENT
IMMUNOGEN, INC.


AGREEMENT made this «Grantdate», between ImmunoGen, Inc. (the "Company"), a
Massachusetts corporation having a principal place of business in Cambridge,
Massachusetts and «FirstName» «LastName», «Address», «City», «State» «Zip» (the
"Employee").


WHEREAS, the Company desires to grant to the Employee an option to purchase
shares of its Common Stock, $.01 par value ("Common Stock"), under and for the
purposes of the Company's Restated Stock Option Plan, as amended (the "Plan");


WHEREAS, the Company and the Employee understand and agree that any terms used
herein and not otherwise defined herein have the same meanings as in the Plan
(the Employee being referred to in the Plan as a "Participant");


WHEREAS, the Company and the Employee each intend that the Option granted herein
shall be an Incentive Stock Option.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1. GRANT OF OPTION


The Company hereby grants to the Employee the right and Option to purchase all
or any part of an aggregate of «ISO_Shares» shares (the "Shares") of Common
Stock on the terms and conditions and subject to and with the benefit of all
limitations set forth herein and in the Plan, which is incorporated herein by
reference. The Employee acknowledges receipt of a copy of the Plan.


2. PURCHASE PRICE


The purchase price of the Shares covered by the Option shall be «Price» per
Share, subject to adjustment, as provided in the Plan, in the event of a stock
split, reverse stock split or other events affecting the holders of Common
Stock. Payment shall be made in accordance with Article 6 of the Plan.


3. EXERCISE OF OPTION


Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become exercisable cumulatively as follows:




provided, however, that no part of the Option shall be exercisable after the
termination or expiration of the option as hereinafter provided; and provided,
further, that the Option may be exercised as to not more than «ISO_Shares»
Shares in the aggregate from and after the date of this Agreement.



 




--------------------------------------------------------------------------------


 
4. TERM OF OPTION


The Option shall terminate ten (10) years from the date of this Agreement but
shall be subject to earlier termination as provided herein or in the Plan. If
the Employee ceases to be an employee of the Company or of an Affiliate (for any
reason other than the death or Disability of the Employee or termination for
"cause" as defined in the Plan), the Option may be exercised, if it has not
previously terminated, within three (3) months after the date the Employee
ceases to be an employee, but may not be exercised thereafter. In such event,
the Option shall be exercisable only to the extent that the right to purchase
Shares under this Agreement has accrued and is in effect as of the date of such
cessation of employment.


In the event that the Employee's employment is terminated for "cause" (as
defined in the Plan), or, if subsequent to the termination of the Employee's
employment but prior to the exercise of the Option it is determined that either
prior or subsequent to such termination the Employee engaged in conduct which
would constitute "cause" for the termination of the Employee's employment (such
determination to be made in accordance with Article 10 of the Plan), the
Employee's right to exercise any unexercised portion of this Option shall cease
forthwith, and this Option shall thereupon terminate.


In the event that the Employee's employment is terminated for any reason other
than death or Disability or for "cause", and the Employee subsequently becomes
Disabled or dies, the first paragraph of this Section 4 shall control and fix
the rights of the Employee, and nothing hereinafter set forth in this Section 4
(except the following provision) shall extend the period of exercisability of
the Option; provided, however, in the case of the Employee's death within the
period allowed for exercise, the Employee's Survivors may exercise the Option to
the extent permitted by the first paragraph of this Section 4 within, but only
within, six (6) months after the date of Employee's death.


In the event of the Disability of the Employee (as defined in the Plan and as
determined by the Board of Directors, and as to the fact and date of which the
Employee is notified by the Board of Directors in writing), the Option shall be
exercisable within one (1) year after the date of such Disability or, if
earlier, the term originally prescribed by this Agreement. In such event, the
Option shall be exercisable (1) to the extent that the right to purchase Shares
hereunder has accrued and is in effect as of such determination date and (2) if
rights to exercise the Option accrue periodically under Section 3 hereof, to the
extent of a pro rata portion of any additional rights which would have accrued
had the Employee not become so Disabled prior to the end of the accrual period
which next ends following the date of Disability. (The proration shall be made
on the basis of the number of days of the accrual period prior to the date of
Disability.)


In the event of the death of the Employee while in the employ of the Company or
of an Affiliate, the Option (1) to the extent exercisable but not exercised as
of the date of death, and (2) if rights to exercise the Option accrue
periodically under Section 3 hereof, to the extent of a pro rata portion of any
additional rights based upon the number of days prior to the Employee's death
and during the accrual period which next ends following the date of death, may
be exercised by the Employee's Survivors as provided in the Plan. (The proration
shall be made on the basis of the number of days of the accrual period prior to
the Employee's death.) In such event, the Option must be exercised, if at all,
within one (1) year after the date of death of the Employee or, if earlier,
within the time originally prescribed by this Agreement.


5. EXERCISE OF OPTION AND ISSUE OF SHARES


Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company, at the principal office address of
the Company. Such notice shall state the election to exercise the Option and the
number of Shares in respect of which it is being exercised, shall be signed by

 



2

--------------------------------------------------------------------------------



the person or persons so exercising the Option, shall contain the warranty, if
any, required by Section 6 of this Agreement and shall otherwise comply with the
terms and conditions of this Agreement and the Plan. Payment of the full
purchase price for such Shares shall be made in accordance with Article 6 of the
Plan, and the Company shall deliver a certificate or certificates representing
such Shares as soon as practicable after the notice shall be received, provided,
however, that the Company may delay issuance of such Shares until completion of
any action or obtaining of any consent, which the Company deems necessary under
any applicable law (including without limitation, state securities or "blue sky"
laws).


The certificate or certificates for the Shares as to which the Option shall have
been so exercised shall be registered in the name of the person or persons so
exercising the Option (or, if the Option shall be exercised by the Employee and
if the Employee shall so request in the notice exercising the Option, shall be
registered in the name of the Employee and another person jointly, with right of
survivorship) and shall be delivered as provided above to or upon the written
order of the person or persons exercising the Option. In the event the Option
shall be exercised, pursuant to Section 4 hereof, by any person or persons other
than the Employee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise the Option. All Shares that shall be
purchased upon the exercise of the Option as provided herein shall be fully paid
and nonassessable.


6. PURCHASE FOR INVESTMENT


Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933 as now in force or hereafter amended (the "Act"), the
Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:



 
(a)
The person(s) who exercise such Option shall warrant to the Company, prior to
receipt of the Shares, that such person(s) are acquiring such Shares for their
own respective accounts, for investment and not with a view to, or for sale in
connection with, the distribution of any such Shares; and in such event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate or certificates
evidencing the Shares issued by the Company pursuant to such exercise:



"The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, in the absence of an effective registration statement for the shares
under the Securities Act of 1933 or an opinion of counsel satisfactory to the
Company that an exemption from registration is then available."



 
(b)
The Company shall have received an opinion of its counsel that the Shares may be
issued upon such particular exercise in compliance with the Act without
registration thereunder.



7. RIGHTS AS A SHAREHOLDER


The Employee shall have no rights as a shareholder with respect to any Shares
covered by the Option, except after due exercise of the Option and provision for
payment of the full purchase price for the Shares being purchased pursuant to
such exercise.

 



3

--------------------------------------------------------------------------------


 
8. ASSIGNABILITY AND TRANSFERABILITY OF OPTIONS
 
By its terms, the Option shall not be transferable by the Employee other than by
will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act or the rules thereunder, and shall be
exercisable, during the Employee's lifetime, only by such Employee (or by his or
her legal representative). The Option shall not be assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process. Any attempted transfer,
assignment, pledge, hypothecation or other disposition of the Option or of any
rights granted thereunder contrary to the provisions of this Section 8, or the
levy of any attachment or similar process upon the Option, shall be null and
void.


9. OPTION IS AN ISO


The parties each intend that the Option be an ISO so that the Employee (or
Employee's Survivors) may qualify for the favorable tax treatment provided to
holders of Options that meet the standards of Code Section 422. Any provision of
this Agreement or the Plan which conflicts with the Code so that this Option
would not be deemed an ISO is null and void and any ambiguities shall be
resolved so that the Option qualifies as an ISO. Nonetheless, if the Option is
determined not to be an ISO, the Employee understands that the Company and any
Affiliates are not responsible to compensate him or her or otherwise make up for
the treatment of the Option as a Non-qualified Option and not as an ISO. The
Employee should consult with the Employee's own tax advisors regarding the tax
effects of the Option and the requirements necessary to obtain favorable tax
treatment under Section 422 of the Code, including, but not limited to, holding
period requirements.


10.  NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION


The Employee agrees to notify the Company in writing immediately after the
Employee makes a Disqualifying Disposition of any shares acquired pursuant to
the exercise of an Option. A Disqualifying Disposition is any disposition
(including any sale) of such shares before the later of (a) two years after the
date the Employee was granted the ISO, or (b) one year after the date the
Employee acquired shares by exercising the option. If the Employee has died
before such stock is sold, these holding period requirements do not apply and no
Disqualifying Disposition can occur thereafter.


11. NOTICES


Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by registered or certified mail, return receipt requested,
addressed as follows:


To the Company:


ImmunoGen, Inc.
Attn: Finance
128 Sidney Street
Cambridge, MA 02139
 

 
4

--------------------------------------------------------------------------------


To the Employee:


«FirstName» «LastName»
«Address»
«City», «State» «Zip»


or to such other addresses of which notice in the same manner has previously
been given. Any such notice shall be deemed to have been given when mailed in
accordance with the foregoing provisions.
 
12. PLAN PROVISIONS


Without limiting the generality of Section 1 of this Agreement, the following
provisions of the plan are hereby incorporated herein:



 
1.
Paragraph A of Article 1 (Definitions).




 
2.
Article 15 (Dissolution or Liquidation of the Company).




 
3.
Article 16 (Adjustments).




 
4.
Article 19 (Conversion of ISOs into Non-Qualified Options: Termination of ISOs).




 
5.
Article 20 (Withholding).




 
6.
Article 23 (Amendment of the Plan).




 
7.
Article 24 (Employment or Other Relationship).



13. GOVERNING LAW


This Agreement shall be construed and enforced in accordance with the laws of
the Commonwealth of Massachusetts.


14. BENEFIT OF AGREEMENT


This Agreement shall (subject to the provisions of Section 8 hereof) inure to
the benefit of and be binding upon the heirs, executors, administrators,
successors and assigns of the parties hereto.


15. ENTIRE AGREEMENT 


This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.


16. MODIFICATIONS AND AMENDMENTS


The terms and provisions of this Agreement may be modified or amended only by
written

 



5

--------------------------------------------------------------------------------



agreement executed by all parties hereto.


17. WAIVERS AND CONSENTS


The terms and provisions of this Agreement may be waived, or consent for the
departure there from granted, only by written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement, whether or not similar. Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative, and the Employee has hereunto set his or her
hand, all as of the day and year first above written.


ImmunoGen, Inc.




 
 
By:
   
 
 
Date:
       
 
     

 
 
 
By:
   
Date:
     
«FirstName» «LastName»    
     







Option No. «Grant_No»
 
6

--------------------------------------------------------------------------------



